IN THE COURT OF APPEALS 04/23/96
                                 OF THE
                         STATE OF MISSISSIPPI
                            NO. 95-KA-00370 COA

MICHAEL HAGGAN

APPELLANT

v.

STATE OF MISSISSIPPI

APPELLEE



PER CURIAM AFFIRMANCE MEMORANDUM OPINION



THIS OPINION IS NOT DESIGNATED FOR PUBLICATION AND

MAY NOT BE CITED, PURSUANT TO M.R.A.P. 35-B



TRIAL JUDGE: HON. JOHN LESLIE HATCHER

COURT FROM WHICH APPEALED: COAHOMA COUNTY CIRCUIT COURT

ATTORNEY FOR APPELLANT:

AZKI SHAH

ATTORNEY FOR APPELLEE:

OFFICE OF THE ATTORNEY GENERAL BY: W. GLENN WATTS

DISTRICT ATTORNEY: LAURENCE Y. MELLEN

NATURE OF THE CASE: CRIMINAL- CT-1 ARMED ROBBERY, CT-2 AGGRAVATED
ASSAULT, CT-3 CONSPIRACY TO COMMIT ROBBERY

TRIAL COURT DISPOSITION: CONVICTED ON ALL THREE COUNTS AND SENTENCED
TO SERVE 15 YEARS, 10 YEARS, AND 5 YEARS RESPECTIVELY, WITH COUNTS TWO
AND THREE TO RUN CONSECUTIVELY WITH COUNT ONE.
BEFORE THOMAS, P.J., BARBER, AND SOUTHWICK, JJ.

PER CURIAM:

Michael Haggan was indicted and convicted of armed robbery, aggravated assault and conspiracy to
commit robbery. He was sentenced to serve a term of fifteen years for armed robbery, ten years for
aggravated assault and five years for conspiracy to commit robbery with sentences in counts two and
three to run consecutive to the sentence for count one. On appeal, Haggan challenges the verdict as
being against the overwhelming weight of the evidence.

On August 12, 1994, Joe Campbell was robbed and shot at his place of business in Clarksdale,
Mississippi. Campbell testified at trial that Haggan came into his store and was looking at
merchandise when another younger man, Frank Oliver, entered the store and pulled a handgun.
Haggan then said, "This is a stick up." When Campbell tried to escape, Haggan tackled him. After he
surrendered the money he had, Haggan ordered Oliver to shoot Campbell. Oliver then ran across the
street, and Haggan stayed behind to prevent Campbell from calling the police. As Haggan was
looking around the store, presumably to find more loot, Campbell managed to get out of the store
and get help. Haggan followed him, telling people that he had helped Campbell rather than harmed
him.

Oliver testified that he and Haggan had planned to rob Campbell and corroborated Campbell’s
testimony as to the course of events with the exception that he claimed that the gun had accidentally
discharged. Oliver and Haggan also admitted that they were members of the same gang. Haggan
testified that he had gone into the store to make a purchase when Oliver entered and ordered him to
detain Campbell while Oliver robbed the store.

Motions for a new trial challenge the weight of the evidence and "[implicate] the trial court’s sound
discretion." McClain v. State, 625 So. 2d 774, 781 (Miss. 1993). The test for reviewing a denied
motion for a new trial is as follows: "New trial decisions rest in the sound discretion of the trial court,
and the motion should not be granted except to prevent an unconscionable injustice. We reverse only
for abuse of discretion, and on review we accept as true all evidence favorable to the State." Id.

It was the jury’s responsibility to determine the credibility of the witnesses as well as the weight and
worth of their testimony. Id. When the testimony of Campbell and Oliver is taken as true, together
with all favorable inferences, there is more than sufficient evidence to support the jury’s verdict of
guilty on all three counts. The court, therefore, did not abuse its discretion in denying Haggan’s
motion for a new trial. Accordingly, we affirm Haggan’s conviction.

THE JUDGMENT OF THE COAHOMA COUNTY CIRCUIT COURT OF CONVICTION
ON COUNT I: ARMED ROBBERY AND SENTENCE OF FIFTEEN (15) YEARS
WITHOUT ELIGIBILITY OF PAROLE UNDER THE PROVISIONS OF MISS. CODE
ANN. § 47-7-3 (1)(d)(ii) (SUPP. 1995) AND TO PAY RESTITUTION OF $75.00; COUNT II:
AGGRAVATED ASSAULT AND SENTENCE OF TEN (10) YEARS AND TO PAY
RESTITUTION OF $300.00, AND COUNT III: CONSPIRACY AND SENTENCE OF FIVE
(5) YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS, WITH COUNTS TWO AND THREE TO RUN CONSECUTIVELY TO
COUNT ONE IS AFFIRMED. COSTS ARE ASSESSED TO COAHOMA COUNTY.



FRAISER, C.J., BRIDGES AND THOMAS, P.JJ., BARBER, COLEMAN, DIAZ, KING,
McMILLIN, PAYNE, AND SOUTHWICK, JJ., CONCUR.